Name: Council Decision NoÃ 252/2013/EU of 11Ã March 2013 establishing a Multiannual Framework for 2013-2017 for the European Union Agency for Fundamental Rights
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  justice;  social affairs;  migration;  criminal law
 Date Published: 2013-03-21

 21.3.2013 EN Official Journal of the European Union L 79/1 COUNCIL DECISION No 252/2013/EU of 11 March 2013 establishing a Multiannual Framework for 2013-2017 for the European Union Agency for Fundamental Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) Bearing in mind the objectives of the foundation of the European Union Agency for Fundamental Rights (the Agency), and in order for the Agency to carry out its tasks properly, the precise thematic areas of its activity are to be determined by a Multiannual Framework covering five years as provided for in Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (1). (2) The first Multiannual Framework was adopted by the Council in Decision 2008/203/EC of 28 February 2008 implementing Regulation (EC) No 168/2007 as regards the adoption of a Multi-annual Framework for the European Union Agency for Fundamental Rights for 2007-2012 (2). (3) The Multiannual Framework should be conducted only within the scope of Union law. (4) The Multiannual Framework should be in line with the Unions priorities, taking due account of the orientations resulting from the European Parliament resolutions and Council conclusions in the field of fundamental rights. (5) The Multiannual Framework should have due regard to the Agencys financial and human resources. (6) The Multiannual Framework should include provisions with a view to ensuring complementarity with the remit of other Union bodies, offices and agencies, as well as with the Council of Europe and other international organisations active in the field of fundamental rights. The most relevant Union agencies and bodies in relation to this Multiannual Framework are the European Asylum Support Office (EASO) established by Regulation (EU) No 439/2010 of the European Parliament and of the Council (3), the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) established by Council Regulation (EC) No 2007/2004 (4), the European Migration Network established by Council Decision 2008/381/EC (5), the European Institute for Gender Equality (EIGE) established by Regulation (EC) No 1922/2006 of the European Parliament and of the Council (6), the European Data Protection Supervisor (EDPS) established by Regulation (EC) No 45/2001 of the European Parliament and of the Council (7), Eurojust, the Unions judicial cooperation unit established by Council Decision 2002/187/JHA (8), the European Police Office (Europol) established by Council Decision 2009/371/JHA (9), the European Police College (CEPOL) established by Council Decision 2005/681/JHA (10), the European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (IT Agency) established by Regulation (EU) No 1077/2011 of the European Parliament and of the Council (11) and the European Foundation for the Improvement of Living and Working Conditions (Eurofound) established by Council Regulation (EEC) No 1365/75 (12). (7) The Multiannual Framework should include the fight against racism, xenophobia and related intolerance amongst the thematic areas of the Agencys activity. (8) In view of the importance of the fight against poverty and social exclusion for the Union, which has made it one of the five targets of the Europe 2020 growth strategy, the Agency should take into consideration the economic and social preconditions enabling an effective enjoyment of fundamental rights when collecting and disseminating data within the thematic areas established by this Decision. (9) The Agency, upon a request from the European Parliament, the Council or the Commission, provided its financial and human resources so permit, may work outside the thematic areas determined in the Multiannual Framework, in accordance with Article 5(3) of the Regulation (EC) No 168/2007. In accordance with the Stockholm Programme  An open and secure Europe serving and protecting citizens (13), adopted by the European Council, the institutions should make full use of the expertise of the Agency, and where appropriate consult the Agency, in line with its mandate, on the development of policies and legislation with implications for fundamental rights. (10) The Commission, when preparing its proposal, consulted the Management Board of the Agency and received written comments on 18 October 2011, HAS ADOPTED THIS DECISION: Article 1 Multiannual Framework 1. A Multiannual Framework for the European Union Agency for Fundamental Rights (the Agency) for the period 2013-2017 is hereby established. 2. The Agency shall, in accordance with Article 3 of Regulation (EC) No 168/2007, carry out the tasks defined in Article 4(1) of Regulation (EC) No 168/2007 within the thematic areas laid down in Article 2 of this Decision. Article 2 Thematic areas The thematic areas shall be the following: (a) access to justice; (b) victims of crime, including compensation to victims of crime; (c) information society and, in particular, respect for private life and protection of personal data; (d) Roma integration; (e) judicial cooperation, except in criminal matters; (f) rights of the child; (g) discrimination based on sex, race, colour, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age or sexual orientation; (h) immigration and integration of migrants, visa and border control and asylum; (i) racism, xenophobia and related intolerance. Article 3 Complementarity and cooperation with other bodies 1. The Agency shall ensure appropriate cooperation and coordination with relevant Union bodies, offices and agencies, Member States, international organisations and civil society, pursuant to Articles 7, 8 and 10 of Regulation (EC) No 168/2007, for the implementation of the Multiannual Framework. 2. The Agency shall deal with issues relating to discrimination based on sex only as part of, and to the extent relevant to, its work in the context of point (g) of Article 2, taking into account that it is for the European Institute for Gender Equality (EIGE) to collect data on gender equality and sex discrimination. The Agency and EIGE shall cooperate in accordance with the cooperation agreement of 22 November 2010. 3. The Agency shall cooperate with the European Foundation for the Improvement of Living and Working Conditions (Eurofound) in accordance with the cooperation agreement of 8 October 2009, and with the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) in accordance with the cooperation agreement of 26 May 2010. It shall, moreover, cooperate with the European Asylum Support Office (EASO), the European Migration Network, Eurojust, the Unions judicial cooperation unit, the European Police Office (Europol), the European Police College (CEPOL) and the European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (IT Agency) in accordance with the future respective cooperation agreements. Cooperation with these bodies shall be limited to activities falling within the scope of the thematic areas laid down in Article 2 of this Decision. 4. The Agency shall carry out its tasks in the area of information society and, in particular, of the respect for private life and the protection of personal data, without prejudice to the responsibilities of the European Data Protection Supervisor to ensure that the fundamental rights and freedoms of natural persons, and in particular their right to privacy, are respected by Union institutions and bodies in accordance with its duties and powers as provided for in Articles 46 and 47 of Regulation (EC) No 45/2001. 5. The Agency shall coordinate its activities with those of the Council of Europe in accordance with Article 9 of Regulation (EC) No 168/2007 and the Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe (14), referred to in that Article. Article 4 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2013. Done at Brussels, 11 March 2013. For the Council The President E. GILMORE (1) OJ L 53, 22.2.2007, p. 1. (2) OJ L 63, 7.3.2008, p. 14. (3) OJ L 132, 29.5.2010, p. 11. (4) OJ L 349, 25.11.2004, p. 1. (5) OJ L 131, 21.5.2008, p. 7. (6) OJ L 403, 30.12.2006, p. 9. (7) OJ L 8, 12.1.2001, p. 1. (8) OJ L 63, 6.3.2002, p. 1. (9) OJ L 121, 15.5.2009, p. 37. (10) OJ L 256, 1.10.2005, p. 63. (11) OJ L 286, 1.11.2011, p. 1. (12) OJ L 139, 30.5.1975, p. 1. (13) OJ C 115, 4.5.2010, p. 1. (14) OJ L 186, 15.7.2008, p. 7.